Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 30, 31, 33-38, and 45-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 30, 31, and 33-38:
Claim 30 recites “a computing device comprising: a processor; and a memory device encoding instructions that, when executed by the processor, cause the computing device to: determine a route to a destination; determine a duration of the route; build a customized playlist having a duration matching the duration of the route, the customized playlist comprising one or more media content items, and determine spoken content to accompany the customized playlist.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a computing device, therefore, is a directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.  In this case, the claim recites the limitation of “build a customized playlist having a duration matching the duration of the route, the customized playlist comprising one or more media content items” which is a concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person. For instance, one person can have an idea in his (her) mind about a playlist of different media contents, wherein the duration of the playlist is the duration of a route to a destination.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim recites the feature of “determine a route to a destination; and determine a duration of the route.” These “determining” tasks are recited at a high level of generality because the “determining” tasks are mere data gathering, which is a term of insignificant extra-solution activity.  Claim 30 further recites the additional element of “determine spoken content to accompany the customized playlist.”  However, the additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea.  The task of “determining spoken content” is again an extra-solution activity, which is added to the judicial exception.  
The claim further recites additional elements, such as “processor,” and “memory.”  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer. Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Regarding claims 31, and 33-38, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. The claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Notes: Claim 32 is eligible because claim 32 includes the additional element, “detect a disruption to playback of the customized playlist; and in response to the disruption to playback, add or remove one or more media content items from the customized playlist,” that can integrate the judicial exception into a practical application.
Regarding claims 45-53:
Claim 45 recites “one or more non-transitory computer-readable media having computer-executable instruction embodied thereon that, when executed by a computing device, cause the computing device to: determine a duration for a customized playlist; build the customized playlist based on the duration, wherein the customized playlist includes one or more content items; and determine spoken content to accompany the customized playlist.”
The claim falls within one of the four statutory categories of invention since the claim is directed to manufacture.
 However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.  In this case, the claim recites the limitation of “build the customized playlist bsed on the  duration, wherein the customized playlist includes one or more content items” which is a concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person. For instance, one person can have an idea in his (her) mind about a playlist of different media contents, wherein the duration of the playlist is the duration of a route to a destination.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim recites the feature of “determine a duration for a customized playlist.” This “determining” task is recited at a high level of generality because this “determining” task is mere data gathering, which is a term of insignificant extra-solution activity.  Claim 45 further recites the additional element of “determine spoken content to accompany the customized playlist.”  However, the additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea.  The task of “determining spoken content” is again an extra-solution activity, which is added to the judicial exception.  
The claim further recites additional elements, such as “computing device,” and “computer-readable media.”  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Claims 46-53 are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application. The claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Notes: Claim 54 is eligible because claim 54 includes the additional element, “detect a disruption to the customized playlist; determine whether more or less media content is needed in the customized playlist based on the disruption; determine which media content to add or remove from the customized playlist; and add or remove the media content from the customized playlist,” that can integrate the judicial exception into a practical application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 30-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,168,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
Regarding claims 30-38:
The instantly examined application claims and the patent claims (claims 1 and 14) are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claims 1 and 14 and the examined application claim 30 include the following common features: “determine a route to a destination; determine a duration of the route; build a customized playlist having a duration matching the duration of the route, the customized playlist comprising one or more media content items.”
The difference is that the reference claim 1 recites “playback the customized playlist through the content output device” rather than “determine spoken content to accompany the customized playlist.”  However, the reference claim 14 does recite “provide spoken narration content to accompany the customized playlist.”
It would have been obvious to modify the media playback device of the reference claims to achieve the computing device of the examined claims.
Regarding claims 39-44: 
The instantly examined application claims and the patent claims (claim 20-25) are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claim 20 and the examined application claim 39 include the following common features: determining a duration of the customized media program; building the customized media program including one or more items of media content that fit the determined duration; generating the customized media program; determining whether more or less media content is needed in the customized media program based on the disruption; determining which media content to add or remove from the customized media program; adding or removing the media content from the customized media program.
The difference is that the reference claim 20 does not specifically recite “determining spoken content to accompany the customized media program.”  However, the reference claim 20 does recite “playing back the customized media program through a content output device of the media playback device.”  
It would have been obvious to modify the method of presenting a customized media program to a user on a media playback device as presented in the reference claim so that the spoken content, that accompanies the customized media program, can be played on the media playback device.
Regarding claims 45-54: 
The instantly examined application claims and the patent claims (claims 15-19) are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claim 15 and the examined application claim 45 include the following common features: “determine a duration of the route; build a customized playlist based on the duration of the route, the customized playlist comprising one or more media content items.”  The difference is that the reference claim 15 does not specifically recite “determine spoken content to accompany the customized playlist.”  However, the reference claim 15 does recite “playing back the customized playlist through the media playback device.”  
It would have been obvious to modify the computer-readable media having computer-executable instructions executable by the computing device, as recited in the reference claim so that the spoken content, that accompanies the customized playlist, can be played on the media playback device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 34-38, 45, 46, and 48-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shahraray et al. (herein after “Shahraray”) (US 9,390,757 B2) and in view of Berner et al. (herein after “Berner”) (US 2016/0094302 A1).
Regarding claim 30, Shahraray discloses system and method for adaptive media playback based on destination.  The system is configured to generate a media presentation having a duration in accordance an estimated time to travel to a destination (abstract), wherein a portion of the media presentation is relevant to an anticipated location along a route to the destination.
Shahraray is not quite disclosing the following features: “build a customized playlist having a duration matching the duration of the route, the customized playlist comprising one or more media content items, and determine spoken content to accompany the customized playlist.”
Berner discloses a media playback device that is configured to generate a content area (27) that represent media contents, wherein the content area (27) has a timeline (25) that appears as a timeline for the playback of the media contents (Figure 3, paragraph 0031, the content area 27 represents different media content in a list from the time period T1 to time period T4), and the playlist comprises one or more media contents (e.g., News, Comedy, Music, Weather), wherein some of those contents are spoken contents.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for adaptive media playback based on destination as disclosed by Shahraray with the teachings of Berner for the advantage of playing different media contents each at a specific time when the vehicle is on a way to a destination.
Regarding claim 31, Berner further teaches that the media playback device is configured to play the playlist and the spoken content through an output device (paragraphs 0029-0031).
Regarding claims 34-36, Berner further teaches the spoken content is in the form of a radio personality (Figure 3, paragraph 0031).
Regarding claim 37, Berner further discloses and suggests the limitations of “the customized playlist comprises multiple segments and wherein the spoken content is provided to introduce each segment (Figure 3, The timeline 34 is divided into four segments: T1, T2, T3, and T4, wherein the spoken content is provided.)
Regarding claim 38, Berner further discloses that the spoken content is provided to conclude each segment (Figure 3, paragraph 0031).
Regarding claims 45, Shahraray discloses a computer readable-media for adaptive media playback based on destination.  The computer-readable media have stored instructions executable by a computing unit for generating a media presentation having a duration in accordance an estimated time to travel to a destination (abstract), wherein a portion of the media presentation is relevant to an anticipated location along a route to the destination.
Shahraray is not quite disclosing the following features: “build a customized playlist based on the duration, wherein the customized playlist includes one or more content items, and determine spoken content to accompany the customized playlist.”
Berner discloses a media playback device that is configured to generate a content area (27) that represent media contents, wherein the content area (27) has a timeline (25) that appears as a timeline for the playback of the media contents (Figure 3, paragraph 0031, the content area 27 represents different media content in a list from the time period T1 to time period T4), and the playlist comprises one or more media contents (e.g., News, Comedy, Music, Weather), wherein some of those contents are spoken contents.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for adaptive media playback based on destination as disclosed by Shahraray with the teachings of Berner for the advantage of playing different media contents each at a specific time when the vehicle is on a way to a destination.
Regarding claim 46, Berner further discloses that the duration for the content area (27) is based on a duration of the a route to a destination (see Figure 3).
Regarding claim 48, Berner further teaches that the media playback device is configured to play the playlist and the spoken content through an output device (paragraphs 0029-0031).
Regarding claim 49, Berner further discloses and suggests the limitations of “the customized playlist comprises multiple segments and wherein the spoken content is provided to introduce each segment (Figure 3, The timeline 34 is divided into four segments: T1, T2, T3, and T4, wherein the spoken content is provided.)
Regarding claim 50, Berner further discloses that the spoken content is provided to conclude each segment (Figure 3, paragraph 0031).
Regarding claims 51-53, Berner further teaches the spoken content is in the form of a radio personality (Figure 3, paragraph 0031).
Claims 33 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shahraray (US 9,390,757 B2), Berner (US 2016/0094302 A1), and further in view of Tuukkanen (US 9,423,263 B2).
Neither Shahraray nor Berner discloses or even suggests the limitations of “the duration of the route is determined based on a mode of travel and travel conditions of the route.”
Tuukkanen discloses system and method for recommending content based on a travel route.  Tuukkanen teaches that the duration of the route (e.g., amount of time to traverse a travel route) is determined based on a mode of transport (e.g., train transport, bus transport, car transport, etc.) (column 8, lines 21-54; column 12, lines 38-62), and the travel condition (column 5, line 52 through column 6, line 6.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shahraray and Berner with the teachings of Tuukkanen for the advantage of predicting the playing time for the media content along a route based on a transportation mode and a weather condition.
Examiner’s Comments Regarding the Cited Prior Art
	As discussed herein above, the combination of Shahraray and Berner disclosed most of the features recited in the claims.  However, neither Shahraray alone nor in a combination with Berner discloses or even suggests the features of “detect a disruption to playback of the customized playlist; and in response to the disruption to playback, and or remove one or more media content items from the customized playlist.”  Shahraray alone or in combination with Berner fails to disclose and suggest the limitations of “detect a disruption to the customized playlist; determine whether more or less media content is needed in the customized playlist based on the disruption; determine which media content to add or remove from the customized playlist; and add or remove the media content from the customized playlist.”  The combination of Shahraray and Berner additionally fails to disclose the features of “detecting a disruption the customized media program; determining whether more or less media content is needed in the customized media program based on the disruption; determining which media content to add or remove from the customized media program; and adding or removing the media content from the customized media program.”


		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667